Hill, C. J. Williams and Buchanan were opposing candidates for sheriff of Garland County. On the face of the returns Williams had 2,495 votes and Buchanan 2,146. Williams was commissioned, and took charge of the office, and Buchanan instituted a contest in the county court which resulted in Williams’s favor there. Buchanan appealed, and on trial de novo in the circuit court Buchanan'was declared elected, and a judgment for the office and for its emoluments was rendered in his favor. Williams appealed. This court superseded the judgment pending the appeal. See Williams v. Buchanan, 84 Ark. 404.  1. The first question is the effect to be given to the findings of fact by the circuit judge in election contests. It has long been the settled law of this State that the findings of fact by a circuit judge in the trial of a contested election are as conclusive as the verdict of a jury upon conflicting evidence, yet such is not accepted as the law by the appellant herein. It is urged that, as the testimony is upon depositions, this court has the same opportunity of weighing its truth that the circuit court had, and that only, persuasive effect should be given to the findings of fact; and again there is much of appellant’s argument spent in attacking the credibility and weight of the testimony. These questions are not open now. The duty of this court in election cases was well stated by Chief Justice Cockrill, in Jones v. Glidewell, 53 Ark. 161: “It is not the practice of appellate tribunals, and has never been the practice of this court, to enter anew into the investigation of issues of facts which have been tried in a law case by a circuit judge upon conflicting testimony. * * * But, while we will not enter upon an investigation to ascertain where the weight or preponderance of the testimony lies, it is our province to determine whether a given finding or verdict has testimony to sustain it; and where there is no conflict in the evidence, or the facts are specially found, the conclusion of law or judgment to be deduced therefrom is purely a question of law to be finally determined by this court.” This subject was reviewed in Schuman v. Sanderson, 73 Ark. 187, an election contest, where the same contentions were made by the appellant there that are made by the appellant here. After reviewing the previous decisions upon the subject, it was said: “The only question presented in appeals on law cases on the facts is whether the evidence is legally suffifficient to sustain the verdict or finding. Therefore the inquiry in this case is merely whether there is in each instance evidence legally sufficient to 'sustain the finding, and the finding must be sustained if there is such evidence, notwithstanding a decided preponderance may be against it.” The trial court made various findings of fact as to the different precincts. Under any of these findings, Buchanan received a majority of the legal votes cast. It is not necessary for the court to discuss all of these findings, for if any one of them is sufficiently sustained by the evidence to give the election to Buchanan that ends the inquiry here. It is wholly" immaterial whether Buchanan received a majority of 59 votes, as found in the first finding, or whether he' received a majority of 522, as found in the fifth finding. The court has carefully considered all the findings, but will only discuss the second finding, which relates to Hot Springs township precinct, and so much of the third finding as relates to the second ward of the city of Hot Springs. These findings will be set out in the Reporter’s statement of facts. In each of these precincts the returns were discredited for fraud, and in the township precinct the votes proved outside the returns were counted. The testimony adduced on behalf of appellee to sustain the finding as to the township precinct may be summarized as follows: In seven different instances where election officers were called on to make out tickets for illiterate or incapacitated persons, there was testimony tending to prove that the voter directed the ticket to be made .out for Buchanan, and the election officer made it out for Williams. In some instances this mistake or fraud was detected and rectified; in other instances the vote was cast for Williams. These seven instances were proved by nine witnesses. In some of these cases the fraud or mistake extended to all of the independent ticket (which was the name of the ticket upon which Buchanan was a candidate) as well as Buchanan; in other instances a similar mistake or fraud was proved in regard to the candidate for county judge on Buchanan’s ticket, where the ticket for Buchanan was properly made out. Seven witnesses testified to six instances of electioneering by the election officers while making out 'these tickets for the illiterate voters. Four of these instances of electioneering were in favor of Williams, and two for the candidate on Williams’s ticket for co'unty judge. Numerous instances were proved of one of the judges making out a ticket, ‘instead .of two, as the law requires where the voter is illiterate or physically incapacitated from making out the ticket, and a few instances of a clerk, instead of two judges, making oút tickets for the illiterate voters. The judges returned 255 votes for Buchanan, and 297 qualified electors of the township testified that they had voted for Buchanan, and this was uncontradicted. There was also evidence tending to show that all of the judges were supporters of Williams. This has no weight other than to indicate that irregularities were not inuring to the injury of Williams. In the progress of the case the ballot boxes were ordered opened, and the boxes of the Hot Springs township and the sixth ward of the city showed only excelsior and gunny sacks, the ballots having been abstracted. The court found this had been done after the result had been ascertained and declared by the election commissioners. There seems to-be no evidence connecting either of these parties with the theft of the ballots, and the fact of the theft of the ballots in the precinct is only mentioned here to explain why the ballots were not in evidence to corroborate or refute much of this testimony. Other facts of less weight than those mentioned were proved which were proper to be considered by the court. In view of this testimony, which the trial court accepted as the truth, it cannot be said by the court that there is no sufficient evidence to sustain the action of the court in discrediting and discarding the returns of that township and accepting only the evidence of votes proved. Williams took no testimony to prove how many voters in the precinct voted for him. The election officers returned 491 for him. In the entire county the returns gave 2,498 for Williams and 2,146 for Buchanan. When Hot Springs township is thrown out it leaves the vote to stand: Wiliams, 2,004, Buchanan, 1,891. To Buchanan’s vote must be added the 297 which he proved voted for him. As stated, Williams did not. prove any voted for him; he relied upon the returns, and did not avail himself of the right to prove his vote. The returns being discarded, then, under the law, only such votes as were proved can be counted. Rhodes v. Driver, 69 Ark. 501; Freeman v. Lazarus, 61 Ark. 247; Jones v. Glidewell, 53 Ark. 161. As shown by the above calculation, this gives the office to Buchanan by 184 majority. The returns from the second ward of Hot Springs were discarded, and the evidence to sustain this action is substantially as follows: There were -695 votes returned. . There was testimony adduced to prove that there were only 430 to 440 legal voters in the ward. Three witnesses testified to one judge changing ballots after the election. The ballots were examined in this box, and it was found that only five were scratched in the method indicated by these three witnesses. Some of these were explained by witnesses, so that the force of this testimony was minimized by the physical facts, yet it had some probative weight. There was testimony of four witnesses as to three instances where voters directed the election officers to make ballots for Buchanan which were found made out for Williams. There was testimony tending to prove that Williams’s partisans were bringing to the polls many negroes and others who appeared to residents of the ward to be strangers. There was much evidence directed to proving that a large number of the voters did not live there, and were imported by Williams’s partisans and voted regardless of challenges, and that the election officers knowingly permitted this. Numerous instances of one, instead of two, judges making out tickets for illiterates were proved. This testimony is sufficient to sustain the court in casting out the returns from this precinct. Neither side made proof of the votes' cast in this ward, and therefore, the returns being discredited and rejected, the vote returned from that ward must be subtracted from the returns. This, with the finding as to Hot Springs township, gives Buchanan 390 majority in the county. It is futile to pursue the other findings, as it is immaterial whether they are sustained by or are contrary to the evidence. There is much testimony adduced by the appellant tending to prove that the instances of wrong marking of ballots were mere mistakes unintentionally done, and many of the apparent irregularities were explained as innocent of wrongdoing, and that the election was fairly conducted and returned by the ’election officers. But, as heretofore shown, this court cannot go into any of these questions, being confined solely to determining whether testimony legally sufficient to sustain the findings had been adduced.  2. Appellant insists that the -county court lost jurisdiction of this contest because it was not tried at the first term of the county court to which the action was returnable. Section 2861 of Kirby’s Digest, which is section 72 of the act of January 23, 1875, reads as follows: “Either party may, on giving notice thereof to the other, take depositions to be read in evidence on the trial, and the court shall, at the first term (if fifteen days shall have elapsed after such election, and if less than fifteen, then at the second term), in a summary way, determine the same according to evidence.” The argument is that the cause was not tried at the first nor the second term of the court, and the appellant did not request nor agree to a continuance, and that therefore the county court lost jurisdiction. The evident purpose of this section was to enforce a speedy trial in the county court of contests of the election of officers over which that court had jurisdiction. But it would be a strained and unnatural construction of this statute to hold that the Legislature intended by it to oust the jurisdiction of the only court which it Had authorized to try these contests if the same were not tried at the first term, or, in the contingency therein named, at the second term after the election. The-law necessarily contemplates unavoidable contingencies, illness of parties and witnesses, and similar causes which make it just to grant continuances and unjust to refuse them. This is plainly a direction to the county court to proceed to trial summarily at the term therein mentioned; but it does not preclude that court, when it once has jurisdiction, from exercising its power to continue a cause for good cause shown to it. Without good cause shown, it is plainly the duty of the court to try it according to the directions contained in this statute.  3. It is contended that testimony could not be taken in the circuit court on appeal, and that all testimony had to he taken in the county court and the trial had in the circuit. court upon the testimony presented to the county court. This is contrary to the settled practice in election contests, and also to all other appeals- from the county court to the circuit court. Art. 7, § 51, of the Constitution- provides that “in all cases of contest for any -county, township or municipal office, an appeal shall lie, at the instance of the party aggrieved, from any inferior board, council' or tribunal to the circuit court, ■ on the same terms and conditions on which appeals may be granted to the circuit court in other cases, and on such appeals the case shall be tried de novo.” Any statute or practice which would limit this right of trial de novo in the circuit court would be unconstitutional, and the court fails to find that any attempt has -been made to do so in any of the statutes upon this subject.  . 4. A -motion was made to suppress the depositions taken because they were not subscribed by the witnesses and certified as required by law,' which motion was supported by affidavits. A response was filed setting forth that the signatures were waived, and explaining the .other alleged irregularities, and supporting affidavits were filed. The stenographer by whom the depositions were taken thereafter took a carbon copy of the depositions, three copies having been made, and submitted the same to the witnesses, and obtained their signatures thereto, and filed the copies so signed as the depositions. Thereafter the court overruled the motion to suppress the depositions. The argument against these depositions is made without reference to the act of May ix, 1905, amending sections 3184, 3185 of Kirby’s Digest. While this statute is not literally pursued, yet it is .substantially complied with, and there is no question raised as to the authenticity of the depositions as finally filed with the signatures of the witnesses. The objection to the depositions is without merit. ‘ ,  5. ' In the course of the proceedings,'the court ordered the ballot boxes opened in order that the ballots be used as evidence. A court having jurisdiction of an election contest may make orders for preserving the ballots and using them as evidence (Kirby’s Digest, § 2838) ; and, unless there is some abuse of the power of the court in this respect, there is nothing for this court to review. No abuse of power in this regard is shown here.  6. This, only leaves for consideration the form of the judgment. Judgment was entered in favor- of Buchanan ousting Williams from the office of sheriff, and rendering judgment against him for'the sum of $7,776.19 as the net profits' of. said office from the 31st day of October, 1906, to thé first day of September, 1907. ' In Rhodes v. Driver, 69 Ark. 606, The statutes regarding contests for county' officers were construed. After reviewing' them, thoroughly, the court said: “In defining the jurisdiction of 'the two courts, the act authorized the circuit court, in the event the contestant,succeeded, to render a judgment of oitster, and for damages and costs, and in-that event limited the county court to an order declaring the contestant elected, and, incidentally, to a judgment for costs. In the latter class, if the conte.stee refuses to yield possession of the office, the contestant is left to the remedy provided by the statutes for the possession of an office unlawfully held. ' Sandels & Hill’s Digest, ■§ § .7364-7372-” This construction of the statute renders erroneous this judgment for ouster and for damages, which are the emoluments of the office. But the appellee insists that' what was said in Rhodes v. Driver in construing these statutes was obiter dictum and unsound, and asks' a re-examination of that case. .The court is unable to see wherein it was obiter dictum, as the court was called upon to construe the statutes on the subject in order to dét’ermine the' question then before it. But, as the circuit court refused to follow that decision, presumably upon the ground that it was obiter dictum, and counsel earnestly insists that it be hot followed, the court has re-examined the question. Turning-to .the original act (January 23, 1875), which was •a general election law, it is found that in section 67 a co'ntest for the office of any supreme judge, commissioner of State lands, circuit judge, prosecuting attorney, chancellor or judge of the county and probate 'court shall be máde in the circuit court, and provides the venue for such contests. ' Section 68 prescribes the procedure for such contests in the circuit court, and the last paragraph of that section reads: “If the contestant' shall succeed in his áctiori, he shall not only have a judgment of ouster, but for damages, not exceeding the salary and fees of the office during the time he was excluded therefrom, with costs of suit; provided, either party shall have the right of’ appeal, with or without supersedeas, as in other cases at- law.’’ This paragraph is digested' as section 2859 of Kirby’s Digest, but as stated it is a part of section 68, and immediately follows so much of that section (which is section 2858 of Kirby’s Digest) which prescribes the procedure in the circuit court for the contest of the offices named in section 67 (which is section 2856 of Kirby’s Digest). The next section, 69, deals with vacancies in office. Section 70 deals with special elections. ' Section 71 (which is section 2860 of Kirby’s Digest) provides for the contest of county and township offices, and provides that they shall be before the county court, and prescribes the notice to be given' and other matters of procedure. Section 72 (which is section 2861 of Kirby’s Digest) is a direction as to the time of trial in the county court. Section 73 (which is section 2862 of Kirby’s Digest) is as follows: “If the court shall be of the opinion that the person proclaimed elected is not duly elected, and the person contesting is elected, an order shall be entered to that effect, and a copy thereof shall forthwith be transmitted to the Governor, who shall commission the person declared duly elected by such order.” Section 74 (section 2863 °f Kirby’s Digest) makes it the duty of the Governor to revoke the commission which has been issued to the person who was unsuccessful in that contest. Section 75 (section 2864 of Kirby’s Digest) provides that “nothing in this act shall be construed so as to make void any act of the person so commissioned that would otherwise have been lawful.” The next section takes up contest for members of the General Assembly. Thus it is seen that the act of 1875 took up each of these different classes of offices and provided a complete procedure for a contest for each class. And the procedure in one cannot be transported and tacked oñ to another without doing violence to rules of construction and grammar and also 'to the 'plain intent of the lawmakers. It is insisted that section 2859 is general and applies to all contests, but, as seen, this cannot be the case, as it only appeared as part of the section prescribing the procedure for those contests which were to be brought in the circuit court; and had not the slightest reference to the contests elsewhere provided to be brought in the county court. For some reason, deemed by it good, the Legislature has not thought it wise to give to the county court the power to render judgment for ouster and the emoluments of the office, but has given it jurisdiction merely to try contests for county and township offices in a summary manner, subject to appeal to the circuit court, where the trial must be had de novo. The only result of that trial in both the county and circuit court on appeal is to ascertain the result of the election and to certify the same to the Governor, and it is made the duty of the Governor to issue a commission and to revoke a commission pursuant to the result of the judgment in the premises. It is insisted that this is a cumbersome method of trying these contests, and that there should be but one suit to determine the contest and the ouster of office and emoluments. There is much force in this argument, but it is addressed to the wrong forum. Courts cannot make laws. They can only construe them. The Legislature has decided that it is not wise to give to the county court power to oust the contestant from office and to give judgment for anything other than the costs, leaving those matters to be worked out in subsequent suits if the contestee does not abide the result of the findings. It has long been settled^aw that in all cases of appeal from the inferior courts to the circuit court, no greater jurisdiction is given to the circuit court than is given to the lower court in the first instance. It merely tries the case de novo, sitting as a justice, or county or probate court, so far as jurisdiction is concerned. The act in. question was passed in 1875, and Rhodes v. Driver was decided on the second day of November, 1901, and these sections were then construed. It was therein shown that in these contests for county offices there could be no judgment other than a judgment finding the result, which judgment was to be the basis for the Governor to issue the proper commission and to revoke the commission of the person who -had -lost, and for a suit for the office and its emoluments. It was clearly pointed out that if the party after this contest did not surrender the office, then the party was remitted to his action for the office and for damages under actions provided by another statute. If the people of the State had not .been satisfied with the law found on the statute book, they could easily have changed it, especially after attention was called to it by this decision. But they have seen fit to leave the laws as framed in 1875. The court is satisfied that Rhodes v. Driver was a correct construction of the statute, and declines to overrule it. Opinion delivered May 23, 1908. In view of the fact that the effect of this decision is to entitle Buchanan to recover of Williams the office and its emoluments, and the judgment herein reversed was for $7,776.19 as net profits for ten months’ incumbency, the court calls attention of the trial court to section 23, art. 19, of the Constitution, forbidding any county officer receiving more than $5,000 net profits per annum, and sections 3543, 3547, 3549 of Kirby’s Digest, making this provision effective as to county officers. Griffin v. Rhoton, 85 Ark. 89. The result therefore is that the circuit court had sufficient evidence to sustain its findings that Buchanan was elected sheriff of Garland County and Williams was not, and to that extent the judgment is affirmed. It was the duty of that court to enter judgment in conformity with section 2862 of Kirby’S Digest, and a certified copy thereof should be transmitted to the Governor pursuant to the requirement of that section, so that he may perform the duty imposed on him by sections 2863-2864. The judgment which should have been entered by the circuit court as the necessary result of its findings of fact will be entered here'. So much of the judgment as ousts Williams from office and renders judgment for the emoluments thereof is reversed.